Citation Nr: 1623003	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  11-05 377A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot fungus.

2.  Entitlement to an (initial) increased rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to August 20, 2014, and 50 percent disabling since that date.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  Among his awards and decorations was a Combat Infantryman's Badge.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina that denied, inter alia, entitlement to service connection for foot fungus and granted service connection for PTSD, and assigned a 30 percent rating effective from March 23, 2010, the date of the claim.

In a November 2014 rating decision, the RO awarded a 50 percent rating for PTSD, effective from August 20, 2014.  Despite this award, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  This matter, therefore, remains on appeal before the Board.

The Board remanded the case to the RO in July 2014 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  A bilateral foot fungus did not have its clinical onset in service, is not otherwise related to active duty, and was not exhibited within the first post service year.

2.  For the entire period on appeal, the symptoms of the Veteran's PTSD have resulted in occupational and social impairment, with reduced reliability and productivity.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for foot fungus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  PTSD meets the criteria for an initial rating of 50 percent, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  There has been no allegation of such error in this case.  Regardless, the Veteran received notification as to the evidentiary requirements necessary to establish service connection (for foot fungus and PTSD) and a higher initial evaluation via an April 2010 letter.  The claim was subsequently readjudicated in a March 2011 statement of the case (SOC) and in a November 2014 supplemental statement of the case (SSOC).  See Prickett, 20 Vet. App. 370.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  An August 2014 VA PTSD examination report noted an August 2014 VA treatment record, which has not been associated with the record.  However, the VA examiner provided the entire treatment note within the examination report, thus, a remand is not necessary.

These matters were previously before the Board in July 2014 at which time they were remanded for additional development, to include obtaining VA examinations.  The agency of original jurisdiction substantially complied with the July 2014 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran was afforded VA examinations in August 2014.  The VA examinations are fully adequate for the purposes of adjudication.  It includes a review of the record, interview, clinical findings, and conclusions by VA health care providers.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the evidence does not suggest and the Veteran has not alleged that his PTSD has increased in severity since his last VA examination.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Analysis

a.  Service connection for bilateral foot fungus

The Veteran contends that he developed a foot fungus in 1969 and that he self-treated his infection with a powder that ultimately did not help.  

The Veteran's service treatment records are silent for any treatment related to his feet including a fungal infection.  The Veteran's April 1969 entrance examination noted flat feet.  A September 1974 physical examination of the Veteran's feet was considered normal.  The Veteran indicated in the report of medical history that he was in good health with no foot trouble or skin disease.  In addition, in an undated reported of medical history, he indicated the same.  

The Veteran filed his claim of service connection for foot fungus in March 2010.  

The Veteran's VA treatment records are silent for any treatment related to a foot fungus.  An October 2012 diabetic foot examination reflects that the Veteran's skin was intact.  

The Veteran underwent a VA examination in August 2014 at which time he was diagnosed with tinea pedis.  The examiner noted the Veteran's contention that he has had the fungal foot infection between his toes since 1969 and that he self-treated with powder, which did not work, and that he continued to have the infection since.  The examiner concluded that the Veteran's foot condition was less likely than not incurred in or caused by service.  The examiner explained that the Veteran's service treatment records did not show any documentation of a fungal foot infection, including a September 1974 physical examination of the feet.  The VA examiner also noted that the Veteran's VA treatment records were also silent for any fungal foot infection.  

The Veteran's contentions regarding the onset of foot problems in service and since 1969 are inconsistent with the record.  The August 2014 VA examiner correctly noted that the Veteran's September 1974 physical examination noted no foot abnormalities.  Additionally, the Veteran denied having or ever having any foot trouble or skin disease in his report of medical history at that time, which directly contradicts the Veteran's contention that he had a foot fungus since 1969 that did not resolve with self-treatment.  The Veteran's VA treatment records from 2007 are also silent for any foot complaints; rather an October 2012 VA treatment record noted dry skin, but noted no fungal infection of the foot.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The competent and probative medical record outweighs the Veteran's statements because the examiner found it unlikely that foot fungus was related to service, especially in light of a review of the claims file and the lack of continuity of symptoms of a foot fungus for many years following service.  The examiner's opinion is considered competent and probative, and is thus given higher weight than the Veteran's statements, for the reasons explained above.

In sum, there is no pertinent evidence of foot fungus in service or for many years after service and no convincing evidence of continuity of treatment since active duty.  Furthermore, establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  In this instance, the Veteran has not been diagnosed with a disability listed in 38 C.F.R. § 3.309(a).  Thus, without a showing that the Veteran was diagnosed with one of the listed in that section, the theory of continuity of symptomatology is not for application. 

As a preponderance of the evidence is against a finding that bilateral foot fungus is related to service, the benefit of the doubt rule is not applicable.  Thus, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


b.  Initial increased rating for PTSD

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 
The Board has considered the GAF scores assigned during the claim period. The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a)

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

VA treatment records dated from April 2010 to December 2010 include reports of depression, difficulty sleeping, daily flashbacks, intrusive thoughts, irritability/anger, loss of interest in activities, low appetite, impaired memory due to mood, hypervigilance, decreased socialization, and decreased motivation.  In January 2010, the Veteran was described as having frequent nightmares, sleep problems, worsening mood, feeling sad, empty, and lonely.  The Veteran expressed that he experienced less anxiety and anger resulting in improved interpersonal relationships in June 2010.  In November 2010, the Veteran reported feeling an increase in his depression and feeling jittery.

Examinations revealed that the Veteran was neatly groomed and casually dressed, that he appeared calm, and that he was cooperative.  He was alert, fully oriented, and spoke with a low tone, volume, rate, and some paucity.  His mood varied between anxious, tense, irritable, depressed, agitated, normal, and improved mood during examinations.  His affect also varied from congruent, flat, and bright.  His thought content and process were within normal limits, and he did not experience any suicidal or homicidal ideations or auditory/visual hallucinations.  Mild psychomotor retardation was observed in August and September 2010.  Diagnoses of PTSD and major depressive disorder were provided and GAF scores of 64 to 65 were assigned, indicative of mild impairment.  

The report of a VA examination dated May 2010 reflects that the Veteran reportedly experienced nightmares on a daily basis, impaired sleep, brief flashbacks, anger, social isolation, depression and sadness, distrust of others, and lack of motivation.  He had good relationships with his family members.  He was able to perform activities of daily living and he enjoyed doing yard work. The Veteran denied any period of remission.  The Veteran's wife reported that the Veteran was always angry and argumentative.  The Veteran indicated that he remained employed from 1970 to 2008, and that he retired because "it was just time to quit." 

Examination revealed no impairment of the Veteran's thought processes or communication.  He was depressed and anxious.  His speech was subdued and eye contact and interaction were initially poor, but he became positive as the session progressed.  He denied having any hallucinations, homicidal/suicidal ideation, memory impairment, obsessive or ritualist behavior, or panic attacks.  The Veteran was diagnosed as having PTSD with significant features of depression and a GAF score of 60 was assigned, indicative of moderate impairment.

VA treatment records dated from January 2011 to December 2011 include reports of depression, poor motivation, loss of interest in activities, sleep impairment, hypervigilance related to survivor's guilt, feeling tired or having little energy, and trouble concentrating.  A March 2011 VA treatment record reflects that the Veteran reported that things were getting better, including less nightmares, and his wife reported that he was forgetful and irritable.  A mini mental score indicated that he had problems with calculations.  A month later, the Veteran reported increased anxiety and irritability, but denied any increase in intrusive memories or thoughts.  The Veteran described improvement and continuous intermittent nightmares without increase in frequency or disturbance.  He also indicated improved sleep and feeling nervous all the time in September 2011.  In December 2011, the Veteran indicated that he was experiencing stress due to his son's illness.  

Examinations revealed that the Veteran was neatly groomed and casually dressed, that he appeared calm, and that he was cooperative.  His speech was low in tone and volume.  Examination revealed no impairment of the Veteran's thought processes, memory, or communication.  His judgment and insight were considered fair to good.  He denied having any hallucinations, homicidal/suicidal ideation, memory impairment, obsessive or ritualist behavior, or panic attack.  His mood varied between okay, sad, anxious, nervous, and improved mood during examinations.  His affect also varied from slightly down, congruent, constricted, flat, and appropriate.  His thought content and process were within normal limits.  Mild psychomotor retardation was observed.  An October 2011 VA treatment record noted that the Veteran had an improved mood and decreased PTSD symptoms.  GAF scores of 64 to 65 were assigned, indicative of mild impairment.  

VA treatment records from January 2012 to September 2013 reflect similar symptoms.  In June 2012, the Veteran stated that things were going well and that there was a significant decrease in nightmares and intrusive memories, as well as less depression.  In August 2012, the Veteran reported stable PTSD symptoms, but an increase in alcohol intake.  In June 2012, the Veteran reported that his PTSD and depressive symptoms decreased.  In February 2013, the Veteran stated that he was doing better with an improvement in sleep, and that he was managing better when he has intrusive memories.  He also indicated that he 

employed positive coping skills.  In May 201, the Veteran reported some generalized anxiety, but was doing well and his symptoms were well-managed.  He also reported a significant decrease in discomfort and improved functioning.  

Examinations revealed that the Veteran was neatly groomed and casually dressed, that he was relaxed and cooperative.  His speech was normal or low in tone and volume.  Examination revealed no impairment of the Veteran's thought processes, memory, or communication.  His judgment and insight were considered fair to good.  He denied having any hallucinations, homicidal/suicidal ideation, memory impairment, obsessive or ritualist behavior, or panic attack.  He endorsed having nightmares.  His mood varied between "pretty good," okay, and improved mood during examinations.  His affect was congruent, broad, and appropriate.  His thought content and process were within normal limits.  No psychomotor retardation was observed.  GAF scores of 64 to72 were assigned, indicative of mild impairment.  

From January 2014 to May 2014, the Veteran indicated that he awoke with panic episodes two times a week.  He had severe depression with worsening of symptoms. He was feeling down due to a back surgery.  In March 2014, the Veteran described improvement in his mood and nightmares occurred twice a week.  In May 2014, he indicated that he felt jittery when he was out of his environment and the he avoided crowds.  He indicated that his nightmares were less intense.  

Examinations revealed that the Veteran was neatly groomed and casually dressed, that he was relaxed and cooperative.  His speech was normal or low in tone and volume.  Examination revealed no impairment of the Veteran's thought processes, memory, or communication.  His judgment and insight were considered fair to good.  His mood was good, but he was feeling "down" as a result of his back surgery in January 2014.  His affect was congruent with his mood.  His thought content and process were within normal limits, and he did not experience any homicidal ideation or auditory/visual hallucinations.  No psychomotor retardation was observed.  A GAF score of 59 was assigned, indicative of moderate difficulty in social, occupational, or school functioning

The Veteran reported during an August 2014 VA examination that he had "pretty good" relationships with his three children.  He enjoyed working around the house with his son and attends church on Sundays.  

The examiner noted an August 2014 VA treatment record, which reflected that the Veteran reported "not feeling so good"  and that he was having more nightmares and feeling more restless at night.  The PTSD symptoms indicated by the August 2014 VA examiner for VA rating purposes were, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbance of motivation and mood.  Other symptoms noted in connection with the PTSD criteria were recurrent and intrusive memories or thoughts, avoidance, feelings of detachment or estrangement from others, exaggerated startle response, problems with concentration, and irritability or outbursts of anger.  The examiner noted that the Veteran's PTSD symptoms caused significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner opined that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation

The above evidence indicates that prior to the August 2014 VA examination, the symptoms of the Veteran's service-connected psychiatric disability included depression, stress, nightmares, sleep impairment, flashbacks, intrusive thoughts, irritability, anger, loss of interest in activities, a hypervigilance, a hyperstartled response, fatigue, decreased socialization, decreased motivation, flattened affect, and panic attacks occurring twice a week, as noted in January 2014.  The Veteran described a worsening of his symptoms at that time and the physician noted that the Veteran's testing revealed severe depression.  

There is, thus, evidence of symptoms listed in the criteria for both the 30 percent (chronic sleep impairment, anxiety) and 50 percent (difficulty in establishing and maintaining effective work and social relationships, and disturbances of motivation and mood).  However, given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for a 50 percent rating prior to August 20, 2014.  Vazquez-Claudio, 713 F.3d at 117.  There are reported symptoms of a flattened and constricted affect, panic attacks, disturbances in mood and motivation and isolative behavior, chronic sleep impairment due to nightmares, irritability, forgetfulness, and outbursts of anger, as reported by the Veteran's wife.  In addition, the Veteran has indicated difficulty in maintaining relationships outside of his family and has reported feeling jittery when out of his environment. 

Furthermore, the June 2010 VA examiner assigned a GAF of 60 and the Veteran also had a GAF score of 59 in January 2014, which indicates that the Veteran's PTSD reflected moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks).  In addition, the Veteran's symptoms described in the August 2014 VA examination for which the RO granted a 50 percent rating were similar to or the same as those associated with the Veteran's PTSD prior to that date.  

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a 30 or 50 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 50 percent is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the period from August 20, 2014, the RO determined that the severity of the Veteran's disability most closely approximated the criteria for a 50 percent disability evaluation.  

At no point throughout the appeal has the Veteran presented such symptoms as suicidal ideation; obsessive rituals; intermittently illogical.  Obscure, or irrelevant speech; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; 

gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, occupation, or own name.  Thus, the Veteran's symptoms have not more nearly approximated the criteria for a 70 percent rating and the evidence is not approximately evenly balanced on this point.  The VA examiners did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for 70 or 100 percent rating or their equivalent in his statements.  He specifically indicated that he did not have suicidal/homicidal ideations in his VA treatment records and examinations.  There was no evidence of obsessed rituals, delusions or hallucinations, abnormal speech, thought processes or judgment.  Moreover, the Veteran has had a stable relationship with his wife and children. 

In summary, the evidence supports a rating of 50 percent, and no higher, for the Veteran's PTSD.  To that extent, the appeal is granted for the entire rating period on appeal.

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the rating criteria specifically address the Veteran's PTSD.  As indicated above, VA examination reports and treatment records noted the Veteran's sleep impairment, anxiety, depression, disturbances of motivation and mood, difficulty in maintaining employment and social  relationships, impaired concentration and memory, panic attacks, and irritability; however, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Accordingly, a referral for extraschedular consideration is not warranted because his PTSD, is contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by a service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, the issue is not raised by the record.  The Veteran indicated in the May 2010 VA examination that he retired because it was time for him to quit.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.  Id.


ORDER

Entitlement to service connection for bilateral foot fungus is denied.

Entitlement to an (initial) disability rating of 50 percent from March 23, 2010, the effective date of service connection, but no higher for PTSD, is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


